 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   JAMES M. HERNDON,
                                                        Case No.: 2:19-cv-00018-GMN-NJK
12          Plaintiff(s),
                                                                      ORDER
13   v.
14   CITY OF HENDERSON, et al.,
15          Defendant(s).
16         Pending before the Court is the parties’ stipulation for extension. Docket No. 28. The
17 Court hereby SETS a hearing on that stipulation for 9:00 a.m. on February 24, 2020.
18         IT IS SO ORDERED.
19         Dated: February 18, 2020
20                                                            ______________________________
                                                              Nancy J. Koppe
21                                                            United States Magistrate Judge
22
23
24
25
26
27
28

                                                  1
